DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1, 3 – 20, drawn to bearing, classified in F16C33/10.
II. Claim 2, drawn to assembly, classified in F16C9/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as apparatus and product made.  The inventions in this relationship are distinct if either or both of the following can be shown: (1) that the apparatus as claimed is not an obvious apparatus for making the product and the apparatus can be used for making a materially different product or (2) that the product as claimed can be made by another and materially different apparatus (MPEP § 806.05(g)).  In this case the apparatus can use a materially different bearing and the bearing can be used in different apparatus.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
It would be burdensome to search for the apparatus and the bearing as they would require different search criteria.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Max Kolar on 10/18/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1, 3 – 20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 2 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jaeger et al. (US 2010/0080497)
In regards to claims 1, 15, Jaeger teaches plain bearing (title).  The bearing has a metallic substrate and a sliding layer [0002].  The bearings directed for use in automotive parts such as m (0.005 to 0.02 mm) [0011].  Since the friction material is the same as used in the claims, it would be expected to possess similar elongation at break property.
In regards to claim 3, Jaeger teaches the bearing wherein the substrate is aluminum alloy such as AA3005.  AA3005 is known to have the claimed composition according to makeitfrom.com (https://www.makeitfrom.com/material-properties/3005-AlMn1Mg0.5-3.0525-A93005-Aluminum).
In regards to claims 4, 5, Jaeger teaches the bearing having the claimed components and thus would be expected to have similar properties such as tensile strength and yield point.
In regards to claim 6, Jaeger teaches the bearing which is a bearing bush having cylindrical shape and thus provides an axial bearing [0024].  The bearing can comprise a flange for the cylindrical bush, thus providing a radial flange [0025].
In regards to claim 7, 18-20, Jaeger teaches the bearing as previously stated.  While the dimensions such as thickness of flange, length, radius and diameter of the bearing is not specified, they are parameters that would be routinely optimized to fit the specification of use.  For instance Farbaniec et al. (US 2004/0057780) similarly teaches bearings useful for automotive door hinges, pedals etc. [0006].  The bearings can have inner diameter of 13.7 to 13.8 mm, outer diameter of 25.4 to 25.5 mm and a length of 24mm in Example 1 [0048].  In another example the bearing has internal diameter of 6 to 30 mm, external diameter of 10 to 70 mm [0049].  The inner radius is half of the inner diameter and thus overlaps the claimed range.  Flanges would have thicknesses that are fraction of the length of the bearing by design and thus 
In regards to claim 8, Jaeger teaches the bearing having an adhesive layer between the substrate and the low friction sliding layer [0011].
In regards to claim 9, Jaeger teaches the bearing having adhesive layer with thickness of 0.005 to 0.02 mm as previously stated, which obviates the claimed range.
In regards to claim 10, Jaeger teaches the bearing having the adhesive layer as claimed.
In regards to claim 11, Jaeger teaches the bearing having the substrate thickness of 0.5 mm to 2.5mm thus obviating the claimed.
In regards to claim 12, Jaeger teach the bearing having the sliding layer with thickness of between 100 microns to 250 microns (0.1 to 0.25 mm) [0021].
In regards to claim 13, Jaeger teaches the bearing which can be made of aluminum alloy such as AA3005, which is similar to AA3003 in composition and thus would be obvious.
In regards to claims 14, 15, Jaeger teaches the bearing having the claimed limitations as previously discussed.
In regards to claims 16, 17, Jaeger teach the bearing which can comprise a longitudinal slit/gap in the cylindrical bush thus providing an axial split or gap [0024, 0025].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771